METHODS FOR THE PRODUCTION OF NANOCOMPOSITES FOR HIGH TEMPERATURE ELECTROCHEMICAL ENERGY STORAGE DEVICES
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Applicant respectfully submits that Li teaches the inclusion of sulfur as a dopant. Page 4 in Li states, "An effective strategy is to develop environmentally friendly, metal-free anode materials such as graphene, carbon nanotubes (CNTs), graphene/CNTs based composites, or doped graphene with N, B, or S atoms to further increase their electrochemical performances and electron transport abilities [19-26]." Li does not mention any additional information about sulfur in the composites, much less a specific amount of sulfur to be included to increase electrochemical performance. Li merely discloses that it is a known dopant. 
In contrast, amended independent claim 1 requires that the nanocomposite contain 40 to 90% by weight of sulfur. One with ordinary skill in the art will appreciate that an amount of 40 to 90% is not a dopant, because dopants are present in extremely small quantities in a given material. For example, the Wikipedia entry for a dopant states, "a dopant, also called a doping agent, is a trace impurity element that is introduced into a chemical material to alter its original electrical or optical properties. The amount of dopant necessary to cause changes is typically very low." Thus, as is understood by those skilled in art, a dopant is not a major component in a composite and would certainly not be included in an amount with a lower limit of 40 wt%. Thus, Li clearly does not disclose, teach or suggest the amount of sulfur in amended claim 1.”
The Examiner respectfully traverses. Wikipedia is not a reliable source. The Wikipedia entry cited by the Applicant is not cited (as are most articles on Wikipedia) and as such cannot be treated as a reliable source of reference. Further, even if Li does teach that sulfur is a dopant, it is still a component of a material. Li does not cite any concentration of sulfur in the reference but merely teaches that it can make up a composite. There are no teachings that show a particular concentration range of dopant. As such, the Examiner relied on the reference of Zhang. 
The Applicant discloses: “Furthermore, the claimed nanocomposite composition exhibits an unexpectedly good stability at high temperatures. As shown in the DSC thermograms in Figure 19, the representative DSC thermogram of sulfur exhibits three major endothermic peaks at approximately 108.2°C., 124.6°C., and 191.7°C. The representative DSC thermogram of a reduced graphene oxide and sulfur composite (RGO/S) exhibits a small endothermic peak at approximately 178.6°C., corresponding to the exothermic peak of RGO, and two additional endothermic peaks at approximately 106.5°C. and 115.6 °C. The representative DSC thermogram of a boron nitride and sulfur composite (h-BN/S) exhibits endothermic peaks at 105.1°C. and 117.9°C. Of the nanocomposites including reduced graphene oxide, boron nitride and sulfur (RGO/h-BN/S), thermograms of nanocomposites with a 9:1, 7:3, and 1:1 carbon material to the hexagonal boron nitride ratio have small peaks, indicating good stability at high temperatures. The combination of carbon, boron nitride, and sulfur advantageously results in a significantly improved thermal stability. Thus, the present claims possess unexpectedly good results.
The Examiner respectfully traverses. It is unclear to the Examiner how this would overcome the reference of Li and Zhang used to address the sulfur limitation(s). These DSC data only disclose weight ratios between carbon material to the hexagonal boron nitride and do not reflect amount of sulfur present in the nanocomposite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729